TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00663-CR





Reginald Ray Crutcher, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DALLAS COUNTY, 204TH JUDICIAL DISTRICT

NO. F94-30021-WQ, HONORABLE LENA LEVARIO, JUDGE PRESIDING





PER CURIAM


	Pursuant to a plea bargain agreement, appellant pleaded no contest and judicially
confessed to the offense of aggravated robbery.  Tex. Penal Code Ann. § 29.03 (West 1994). (1) 
The district court adjudged appellant guilty and assessed punishment, in accord with the
agreement, at imprisonment for five years.  Although appellant's notice of appeal did not comply
literally with the "but" clause of Rule 40(b)(1), the district court's permission to appeal is noted
on the face of the document.  See Riley v. State, 825 S.W.2d 699, 701 (Tex. Crim. App. 1992).
	Appellant's court-appointed attorney filed a brief in which she concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing a contention which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.
	The judgment of conviction is affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed
Filed:  April 5, 1995
Do Not Publish
1.        Section 29.03 was amended in a nonsubstantive way after this offense was committed.